Gilchrist, J.
The question in this case is, whether the complainant has complied with the conditions required by law, for enabling her to testify upon the trial of her complaint, charging the defendant with being the father of her child. This question, like others affecting the competency of witnesses, is properly addressed to the court, whose duty it is to examine the evidence, and to decide according to its effect.
It appears that in October, 1845, the complaint was made, and sworn to by the complainant before a magistrate, and that the defendant, upon being brought up, pleaded not guilty to the charge. The evidence then shows that at an early hour on the morning of the 27th of December following, she was taken with the pains that ordinarily precede child-birth, and was delivered at two o’clock in the afternoon on that day. This appears to have been with the complainant the period denoted in the *436statute as “the time of her travail.” It is the period during which the pains prevail that result in child-birth. "Whether the time of travail, according to the meaning of the statute, extends beyond that crisis, so as to render the declarations made by the complainant soon after the birth, competent to be shown here, need not be determined, since it does not appear that in this ease the complainant’s declarations last named were made within a period which can be said to fall within that of the travail, according to the extended meaning given by some authorities to that word. Dennett v. Kneeland, 6 Greenl. 460; Bacon v. Harrington, 5 Pick. 68.
The statute requires that the complainant, in order to be a competent witness, shall have declared, in the time of her travail, to the persons attending her, the same person to have been the father of the child, whom she has previously charged on oath, required to have been made by her before the justice of the peace.
It is very plain, from the nature of the case as well as from the authorities, that such declaration need not be in any prescribed form. The statute, -which furnishes the only guide on the. subject, prescribes no form. If a form were requisite, the'object sought by the law would pi’obably seldom be attained. It is sufficient, if the declaration be made in such phrase as may be understood by the parties hearing it; and it is no matter whether the words are sufficient of themselves to convey the idea intended or not; provided they may derive a meaning, by reference to other matters, sufficient to give them the significance of the requisite declaration.
In the pain and apprehension of that period which the law presumes to lend peculiar inducements to the sufferer to speak the truth, it would be useless to require and unreasonable to expect a formal declaration; or a declaration in terms so precise and full as to be perfectly intelligible without reference to surrounding circumstances, or to antecedents not distinctly explained by the party.
*437If such exactness were required, the effect might be to exclude from the benefits of the law those who, for want of memory or self-command on such an occasion, would fail to be exact, and thus we should be more likely to exclude the honest and truthful, than the dishonest and designing; for a formal declaration would be more open to just suspicion than one which, from the circumstances attending it, would have less the appearance of premeditation. A formal declaration would seem more like a lesson “learned and conned by rote,” than would a less formal statement, conveying the idea, but made in a manner in which we might expect an undesigning person in such a condition to express herself. McManagil v. Ross, 20 Pick. 99.
Is there evidence that the complainant, on the 27th of December, between the time when her pains began and the birth of the child, declared, in effect, that the defendant was its father ?
Betsey Neyes testifies, that during that time the complainant said to her, “I shall die! shall I not?” The witness replied, “I guess not,” or, “I hope not.” The complainant then said, “ If I die, I have one thing to comfort me: I have told the truth, and he ha’n’t.” This, the witness says, she repeated a number of times before the child was born.
These words, the mother, Rodimon, testifies that the complainant said to her in substance : “Oh! dear mother! I do n’t think I shall live. But I have one thing to comfort me; I have told the truth, whether I die or live, and Warren hasn’t.” There is evidence tending to discredit this witness. She appears to have said, upon one occasion, that she did not hear her daughter name the defendant during her travail; and the witness who swears to that, did not hear the complainant speak of the defendant as the father of the child, although present nearly all the time of the labor. Did she hear what -was said to Betsy *438Keyes ? Some inducements appear, moreover, to have been presented to the mind of the mother, to deny that her daughter had accused the defendant. A hope was held out that he might be soothed into measures for the benefit of the young woman. And the woman (Hicks) who has testified to the facts, appears to have been sent to watch for admissions.
On the whole, the evidence that is relied on to impeach the testimony of the mother, is itself a fair subject of some distrust.
But supposing her testimony to have been inaccurate, so far as it differed from that of Mrs. Keyes, and that the name of the defendant was not spoken, is there not fair ground to presume that the party referred to by the complainant was the defendant ? It is fair to presume that when she consoled herself in the prospect and apprehension of death, with having spoken the truth, she might have referred to a subject having some connection with her condition at the moment; and in saying that some man had not spoken the truth, she may have referred to the only party who appears to have brought his statements in conflict with her own, on the subject to which it related. It would hardly have made the case plainer if she had used the defendant’s name, as testified by Rodimon, instead of the personal pronoun, according to the testimony of Keyes. In either case her declaration would have to derive its interpretation from surrounding and antecedent circumstances and events.
On the evidence, therefore, we are satisfied that the complainant intended, by what she said, that she had told the truth in swearing to her complaint, and that the party gainsaying her had not done so; and that no other party than the defendant could have been intended, since he alone by his plea had disputed her assertion. The witness is therefore competent.